       Case 2:18-cr-00292-DWA Document 25 Filed 11/05/18 Page 1 of 1
          Case 2:18-cr-00292-DWA Document 18 Filed 11/02/18 Page 2 of 2



                        IN THE UNI ED STATES DISTRICT COURT
                     FOR THE WEST :RN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA

                        v.                       Criminal No. 18-292

 ROBERT BOWERS


                                             ORDER
                                                                                            I




              AND NOW, to wit, this          ~     day of November 2018, upon consideratiJn

of the Motion for Leave to File a Docient Under Seal, heretofore filed by the United States lf
                                        I                              ,                   :
America, it is hereby ORDERED that said Motion is GRANTED.                                  1




                                        I                                                  I
                                                                                            1
              IT IS FURTHER ORDERED that the Motion filed in the above-captioned case, is
                                        I                                        ,         I
hereby sealed until further Order of Cou .                                           ·      1

                                                                                           I
                                                                                           I


                                                     ·. ~ 4 ~i•:i·
                                                     ..                                    I
                                                                                           I
                                                  UNITED STATES DISTRICT JUDGE
                                                                                           I

 cc:    Troy Rivetti, AUSA
        Soo C. Song, AUSA
        Michael J. Novara, AFPD
        Elisa A. Long, AFPD
